Citation Nr: 1726581	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-36 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for psoriatic arthritis of the hands, feet, ankles, and wrists evaluated prior to February 12, 2008, and in excess of 20 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to December 1986.  
This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for psoriatic arthritis with an evaluation of 0 percent, effective from August 15, 2007.

The Board notes that the Veteran also perfected an appeal for the grant of service connection for psoriasis with an initial noncompensable rating, effective from August 15, 2007 (as reflected in the January 2008 rating decision).  In a March 2010 statement, the Veteran contended his psoriasis warranted a 60 percent rating. In a January 2013 rating decision, the RO found clear and unmistakable error in the noncompensable rating assigned, and assigned a 60 percent rating from August 15, 2007.  As the Veteran has been awarded the maximum benefit sought, this issue is no longer before the Board.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 4.16; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In a September 2014 rating decision, the RO granted service connection for degenerative joint disease of the right wrist, right foot, and left foot with an evaluation of 0 percent effective August 13, 2013.  In an August 2016 rating decision, the RO awarded an increased 20 percent, effective from February 12, 2008, creating a staged rating, as indicated on the title page.
 
The Board notes that in May 2017 correspondence, the Veteran withdrew his hearing request.  Thus, his Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704 (2016). 


FINDING OF FACT

In May 2017 correspondence, which was prior to the promulgation of a decision in the appeal, the appellant withdrew his appeal as to the issue of entitlement to a compensable rating for psoriatic arthritis of the hands, feet, ankles, and wrists prior to February 12, 2008, and in excess of 20 percent from that date.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 2017 correspondence, as well as in phone communication, the Veteran indicated that he was satisfied with the decision with regard to the issue listed on the title page and withdrawing his appeal.  The Veteran also submitted a signed Appeals Satisfaction Notice that he received the latest supplemental statement of the case and that he was satisfied with the decision and withdrawing his appeal as to all remaining issues.  Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

Entitlement to an initial compensable rating for psoriatic arthritis of the hands, feet, ankles, and wrists prior to February 12, 2008, and in excess of 20 percent from that date, is dismissed.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


